Title: From James Madison to Thomas Jefferson, 19 March 1787
From: Madison, James
To: Jefferson, Thomas


Dear Sir
N. York. March 19th. 1787
My last was of the 15th. of Feby. and went by the Packet. This will go to England in the care of a French gentleman who will consign it to the care of Mr. Adams.
The appointments for the Convention go on auspiciously. Since my last Georgia, S. Carolina, N. York, Massts. and N. Hampshire have come into the measure. The first and last of these States have commissioned their delegates to Congress, as their representatives in Convention. The deputation of Massts. consists of Messrs. Ghoram, Dana, King, Gerry, and Strong. That of N. York, Messrs. Hamilton Yates & Lansing. That of S. Carolina, Messrs. J. Rutledge, Laurens. Pinkney (General) Butler, and Chas. Pinkney lately member of Congress. The States which have not yet appointed are R. Island, Connecticut, and Maryland. The last has taken measures which prove her intention to appoint, and the two former it is not doubted will follow the example of their neighbours. I just learn from the Governor of Virginia that Mr. Henry has resigned his place in the deputation from that State, and that Genl. Nelson is put into it by the Executive who were authorized to fill vacancies. The Governor, Mr. Wythe & Mr. Blair will attend, and some hopes are entertained of Col. Mason’s attendance. Genl. Washington has prudently authorized no expectations of his attendance. but has not either precluded himself absolutely from stepping into that field if the crisis should demand it. What may be the result of this political experiment cannot be foreseen. The difficulties which present themselves are on one side almost sufficient to dismay the most sanguine, whilst on the other side the most timid are compelled to encounter them by the mortal diseases of the existing constitution. These diseases need not be pointed out to you who so well understand them. Suffice it to say that they are at present marked by symptoms which are truly alarming, which have tainted the faith of the most orthodox republicans, and which challenge from the votaries of liberty every concession in favor of stable Government not infringing fundamental principles, as the only security against an opposite extreme of our present situation. I think myself that it will be expedient in the first place to lay the foundation of the new system in such a ratification by the people themselves of the several States as will render it clearly paramount to their Legislative authorities. 2dly. Over & above the positive power of regulating trade and sundry other matters in which uniformity is proper, to arm the federal head with a negative in all cases whatsoever on the local Legislatures. Without this defensive power experience and reflection have satisfied me that however ample the federal powers may be made, or however Clearly their boundaries may be delineated, on paper, they will be easily and continually baffled by the Legislative sovereignties of the States. The effects of this provision would be not only to guard the national rights and interests against invasion, but also to restrain the States from thwarting and molesting each other, and even from oppressing the minority within themselves by paper money and other unrighteous measures which favor the interest of the majority. In order to render the exercise of such a negative prerogative convenient, an emanation of it must be vested in some set of men within the several States so far as to enable them to give a temporary sanction to laws of immediate necessity. 3dly. to change the principle of Representation in the federal system. Whilst the execution of the Acts of Congs. depends on the several legislatures, the equality of votes does not destroy the inequality of importance and influence in the States. But in case of such an augmentation of the federal power as will render it efficient without the intervention of the Legislatures, a vote in the general Councils from Delaware would be of equal value with one from Massts. or Virginia. This change therefore is just. I think also it will be practicable. A majority of the States conceive that they will be gainers by it. It is recommended to the Eastern States by the actual superiority of their populousness, and to the Southern by their expected superiority. And if a majority of the larger States concur, the fewer and smaller States must finally bend to them. This point being gained, many of the objections now urged in the leading States agst. renunciations of power will vanish. 4thly. to organise the federal powers in such a manner as not to blend together those which ought to be exercised by separate departments. The limited powers now vested in Congs. are frequently mismanaged from the want of such a distribution of them: What would be the case, under an enlargement not only of the powers, but the number, of the federal Representatives? These are some of the leading ideas which have occurred to me, but which may appear to others as improper, as they appear to me necessary.
Congress have continued so thin as to be incompetent to the despatch of the more important business before them. We have at present nine States and it is not improbable that something may now be done. The report of Mr. Jay on the mutual violations of the Treaty of peace will be among the first subjects of deliberation. He favors the British claim of interest but refers the question to the court. The amount of the report which is an able one is that the treaty should be put in force as a law and the exposition of it left like that of other laws to the ordinary tribunals.
The Spanish project sleeps. A perusal of the attempt of seven states to make a new treaty by repealing an essential condition of the old satisfied me that Mr. Jay’s caution would revolt at so irregular a sanction. A late accidental conversation with Guardoqui proved to me that the negociation is arrested. It may appear strange that a member of Congress should be indebted to a foreign minister for such information yet such is the footing on which the intemperance of party has put the matter that it rests wholly with Mr. Jay how far he will communicate with Congress as well as how far he will negociate with Guardoqui. But although it appears that the intended sacrifice of the Missisipi will not be made, the consequences of the intention and the attempt are likely to be very serious. I have already made known to you the light in which the subject was taken up by Virginia. Mr. Henry’s disgust exceeded all measure and I am not singular in ascribing his refusal to attend the Convention to the policy of keeping himself free to combat or espouse the result of it according to the result of the Missisipi business. Among other circumstances North Carolina also has given pointed instructions to her delegates, so has New Jersey. A proposition for the like purpose was a few days ago made in the legislature of Pensylvania but went off without a decision on its merits. Her delegates in Congress are equally divided on the subject. The tendency of this project to foment distrusts among the Atlantic states at a crisis when harmony and confidence ought to have been studiously cherished has not been more verified than its predicted effect on the ultramontane settlements. I have credible information that the people living on the western waters are already in great agitation and are taking measures for uniting their consultations. The ambition of individuals will quickly mix itself with the original motives of resentment and interest. A communication will gradually take place with their British neighbors. They will be led to set up for themselves to seise on the vacant lands to entice emigrants by bounties and an exemption from federal burdens and in all respects to play the part of Vermont on a larger theatre. It is hinted to me that British partisans are already feeling the pulse of some of the West settlements. Should these apprehensions not be imaginary Spain may have equal reason with the United States to rue the unnatural attempt to shut the Missisipi. Guardoqui has been admonished of the danger and I believe is not insensible to it tho’ he affects to be otherwise and talks as if the dependence of Britain on the commercial favors of his court would induce her to play into the hands of Spain. The eye of France also can not fail to watch over the western prospects. I learn from those who confer here with Otto and de la forest that they favor the opening of the Missisipi disclaim[in]g at the same time any authority to speak the sentiments of their court. I find that the Virginia delegates during the Missisipi discussions last fall entered into very confidential interviews with these gentlemen. In one of them the idea was communicated to Otto of opening the Missisipi for exports but not for imports and of giving to France and Spain some exclusive privileges in the trade. He promised to transmit it to Vergennes to obtain his sentiments on the whole matter and to communicate them to the delegates. Not long since Grayson called on him and revived the subject. He assured G—— that he had received no answer from France and signified his wish that you might pump the Count de Vergennes observing that he would deny to you his having received any information from America. I discover thro several channels that it would be very grateful to the French politicians here to see our negociations with Spain shifted into your hands and carried on under the mediating auspices of their court.
Van Berkel has remonstrated against the late acts of Virginia giving privileges to French wines and brandies in French bottoms contending that the Dutch are entitled by their treaty to equal exemptions with the most favored nation without being subject to a compensation for them. Mr. Jay has reported against this construction but considers the act of Virginia as violating the treaty first because it appears to be gratuitous not compensatory on the face of it. Secondly because the states have no right to form tacit compacts with foreign nations. No decision of Congress has yet taken place on the subject.
The expedition under General Lincoln agst. the insurgents has effectually succeeded in dispersing them. Whether the calm which he has restored will be durable or not is uncertain. From the precautions taking by the Govt. of Massts. it would seem as if their apprehensions were not extinguished. Besides disarming and disfranchising for a limited time those who have been in arms, as a condition of their pardon, a military corps is to be raised to the amount of 1000, or 1500 men, and to be stationed in the most suspected districts. It is said that notwithstanding these specimens of the temper of the Government, a great proportion of the offenders chuse rather to risk the consequences of their treason, than submit to the conditions annexed to the amnesty, that they not only appear openly on public occasions but distinguish themselves by badges of their character, and that this insolence is in many instances countenanced by no less decisive marks of popular favor than elections to local offices of trust & authority.
A proposition is before the Legislature of this State now sitting for renouncing its pretensions to Vermont, and urging the admission of it into the Confederacy. The different parties are not agreed as to the form in which the renunciation should be made, but are likely to agree as to the substance. Should the offer be made, and Vermont should not reject it altogether I think they will insist on two stipulations at least, 1st. that their becoming parties to the Confederation shall not subject their boundaries, or the rights of their citizens to be questioned under the 9th. art: 2dly. that they shall not be subject to any part of the public debts already contracted.
The Geographer and his assistants have returned surveys on the federal lands to the amount of about 800,000 Acres which it is supposed would sell pretty readily for public securities, and some of it lying on the Ohio even for specie. It will be difficult however to get the proper steps taken by Congress so many of the states having now lands of their own at market. It is supposed that this consideration had some share in the zeal for shutting the Missisipi. New Jersey and some others having no western lands which favored this measure begin now to penetrate the secret.
A letter from the Govr. of Virga. informs me that the project of paper money is beginning to recover from the blow given it at the last Session of the Legislature. If Mr. H. espouses it of which there is little doubt I think an emission will take place. The Governor mentions the death of Col A. Cary speaker of the Senate.
This letter will be accompanied by another inclosing a few Peccan Nuts. When I sent the latter to the Gentleman who is charged with it, I doubted whether I should be able to finish this in time, and I only succeed by having written to the last moment. Adeiu. Yrs. Afey.
Js. Madison Jr
